~-         ~
......... ~                                                                                                                                           '1 ,\
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                        Page 1 of 1   C?'-- U


                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November I, 1987)
                                          V.

                         Guillermo Vece rn·1 -Te11ez                            Case Number: 3·19-mj-22583

                                                                                Bridget Ke1 ITTedy         FIL~ED
                                                                                Defendant's Atta ney                  -
     REGISTRATION NO. 8612 0298                                                                                 JUL 0 3 2019
     THE DEFENDANT:                                                                                  CLERK US D!STFliCI COURT
                                                                                                  SOUTHERN DISTRICT OF C1'.\UFORNIA
      IZI pleaded guilty to count(s) 1 of Complaint                                               RY
                                                                                                            .
                                                                                                                            DEPUTY

      D was found guilty to count( s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                   Nature of Offense                                                          Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

      D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~-




      D Count(s)       ~~~~~~~~~~~~~~~~~-
                                                                                 dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                      D TIME SERVED                          C __\_r:}____ days
      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Wednesday, July 3, 2019
                                                                              Date of Imposition of Sentence


     Received
                  DUSM
                             /    r
                                                                              H'1LtLOCK
                                                                              UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                   3: 19-mj-22583
